Name: Commission Regulation (EC) NoÃ 892/2008 of 12Ã September 2008 amending Regulation (EC) NoÃ 950/2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  trade;  marketing;  beverages and sugar;  food technology
 Date Published: nan

 13.9.2008 EN Official Journal of the European Union L 245/5 COMMISSION REGULATION (EC) No 892/2008 of 12 September 2008 amending Regulation (EC) No 950/2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(e)(iii), Whereas: (1) By Decisions 2007/626/EC (2) and 2007/627/EC (3) the Council decided to denounce, on behalf of the Community, the Agreement with India on cane sugar (Agreement with India) (4), and Protocol 3 on ACP Sugar appearing in the ACP-EEC Convention of LomÃ © signed on 28 February 1975 and the corresponding declarations annexed to that Convention, contained in Protocol 3 attached to Annex V to the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000 (5) (Protocol 3 on ACP sugar), respectively, with effect from 1 October 2009. Certain provisions of Commission Regulation (EC) No 950/2006 (6) therefore need to be adapted in order to take the new legal situation into account. (2) Article 7(2) of Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (7) opens additional tariff rate quotas for products of tariff heading 1701 for the period from 1 October 2008 to 30 September 2009. Regulation (EC) No 950/2006 therefore also needs to be adapted in view of those additional quotas. (3) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, was signed in Luxembourg on 12 June 2006. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (8), was signed and concluded and entered into force on 1 December 2006. The bilateral trade concessions on the Community side are equivalent to the concessions applicable within the unilateral autonomous trade measures under Council Regulation (EC) No 2007/2000 (9). However, the definitions in Articles 1 and 2 of Regulation (EC) No 950/2006 should take this new legal situation into account. (4) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, was signed in Luxembourg on 16 June 2008. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part (10), was signed and concluded and entered into force on 1 July 2008. The bilateral trade concessions on the Community side are equivalent to the concessions applicable within the unilateral autonomous trade measures under Regulation (EC) No 2007/2000. However, the definitions in Articles 1 and 2 of Regulation (EC) No 950/2006 should take this new legal situation into account. (5) Article 4(5) of Regulation (EC) No 950/2006 determines the first period for submission of applications for import licences. For the delivery period which runs between 1 July 2009 and 30 September 2009, sufficient time should be given to operators to organise the trade. Therefore the first period for submission of applications for import licence applications should start immediately after the publication of the delivery obligations for that period. (6) Protocol 3 on ACP sugar and the Agreement with India will no longer bind the Community after 30 September 2009. Therefore, import licence requests should be lodged at the latest on 18 September 2009. Article 4(5) of Regulation (EC) No 950/2006 should be amended accordingly. (7) In the case where licence applications reach or exceed the quantity of one of the delivery obligations, Article 5(3) of Regulation (EC) No 950/2006 provides for the fixing of an allocation coefficient by the Commission. Since Protocol 3 on ACP sugar and the Agreement with India will no longer bind the Community after 30 September 2009, the flexibility provided for the issuing of import licences for ACP/India sugar should not apply for the last two delivery periods. The communication of actually imported quantities foreseen in Article 8(a) of Regulation (EC) No 950/2006 is used to calculate the transfer of eventual excess quantities to the following delivery period. The delay for this communication is three months and therefore the information necessary for the calculation will not be available. Therefore, in the case where licence applications reach or exceed the quantity of one of the delivery obligations for the delivery period 2008/2009 and the delivery period which runs between 1 July 2009 and 30 September 2009, an allocation coefficient needs to be fixed. (8) Article 50(1) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (11) should, for the reasons given above, apply in respect of imports of ACP/India sugar in respect of the delivery period which runs between 1 July 2009 and 30 September 2009. The derogation from that provision provided for in Article 15(3) of Regulation (EC) No 950/2006 should not, therefore, apply in respect of that delivery period. (9) Import licence applications and licences require the indication of the delivery period in their box 20. For reasons of clarity, a specific mention should be given for the delivery period which runs between 1 July 2009 and 30 September 2009. (10) The non-reciprocal trade preferences contained in Annex V to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 expired on 31 December 2007. Therefore the proof of origin issued in accordance with Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement no longer applies to countries which are not included in Annex I to Council Regulation (EC) No 1528/2007. However, the preference granted under Protocol 3 on ACP sugar continues to apply until 30 September 2009. Therefore, at the moment of lodging of import licence applications for ACP/India sugar, an accompanying document issued by the competent authority of the exporting country should be submitted. As it has been so far, the exporting countries should still be able to issue a document that differs from the export licence referred to in Articles 16(2) and 21(2)(a) of Regulation (EC) No 950/2006. Provision should, therefore, be made for the possibility of the issuing of such an alternative document based on the same model as the proof of origin issued in the past. (11) Article 16(3) of Regulation (EC) No 950/2006 determines the validity of the import licences for ACP/India sugar. With regard to the delivery period beginning on 1 July 2009, the date as from which the import licences for refining will have a validity of three months should be moved to 1 July 2009 in order to reflect the fact that this delivery period 2008/2009 will end on 30 September 2009. (12) Commission Regulation (EC) No 407/2008 of 7 May 2008 amending Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (12) removes Montenegro from the list of beneficiaries of the tariff concessions provided for in its Article 4(4). Article 28 and Annex I to Regulation (EC) No 950/2006 should be amended accordingly. (13) The experience gained in the first two years of the out-of-quota production management, and in particular the industrial sugar, shows a need for flexibility both for producers and the processors of industrial sugar. The criteria set out in Article 30(2) of Regulation (EC) No 950/2006 for the purposes of determining the quantity of industrial sugar for which application of all or part of the import duties is to be suspended are therefore no longer needed and should be deleted. (14) If an import licence for industrial import sugar is transferred, the obligation to process the imported quantities into the products referred to in the Annex to Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (13) should remain with the initial holder of the import licence. Article 6(4) should be amended accordingly. (15) Import licence requests should be restricted to processors of industrial sugar. Such processors are not necessarily involved in trade with third countries. It is therefore necessary to provide for a corresponding derogation from Article 5 of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (14). (16) Given that imported industrial sugar may only be used for the purposes of production of the products referred to in the Annex to Regulation (EC) No 967/2006, the provisions on the management of the industrial raw material and the obligations on processors laid down by that Regulation should apply to the quantities imported. (17) In accordance with Article 7(2) of Regulation (EC) No 1528/2007, the additional tariff rate quotas available under that provision have to be divided between regions according to quantities to be determined in conformity with the agreements qualifying regions or states for inclusion in Annex I to that Regulation. The initialling of such agreements between certain regions and states, of the one part, and the European Community, of the other part, qualified these regions and states for inclusion in the said Annex I. The quantities of the additional tariff rate quotas are determined in these agreements. (18) Those additional tariff rate quotas should be opened and administered in accordance with Regulation (EC) No 950/2006. It is therefore appropriate to assign quantities to countries, or regions, subject to the precondition that those countries are listed in Annex I to Regulation (EC) No 1528/2007. Such quantities may be assigned to specific countries in their own right and also as part of a region. Certain specificities concerning the information that should be contained in the licence applications and the licences themselves should be laid down. (19) Export licences for non-preferential exports have been used to apply for preferential import licences. Therefore, the export licence referred to in Annex II to Regulation (EC) No 950/2006 should clearly state that the licence relates to exports of preferential sugar to the EU. (20) Regulation (EC) No 950/2006 should therefore be amended accordingly. (21) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 950/2006 is amended as follows: 1. Article 1 is amended as follows: (a) in paragraph 1, the following points are added: (i) Article 7(2) of Council Regulation (EC) No 1528/2007 (15); (j) Article 14(2) of the Interim agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (16); (k) Article 12(3) of the Interim agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part (17). (b) paragraph 2 is replaced by the following: 2. Quantities imported in accordance with the provisions referred to in paragraph 1(c) to (k) (hereinafter referred to as tariff quotas), and with the provisions referred to in points (a) and (b) of that paragraph (hereinafter referred to as delivery obligations) for the 2006/07, 2007/08 and 2008/09 marketing years shall bear the quota order numbers shown in Annex I. 2. Article 2 is amended as follows: (a) point (d) is replaced by the following: (d) Balkans sugar  means sugar products falling within CN codes 1701 and 1702 originating in Albania, Bosnia and Herzegovina, Serbia, Kosovo, the former Yugoslav Republic of Macedonia or Croatia and imported into the Community under Regulation (EC) No 2007/2000, the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia, the Stabilisation and Association Agreement with the Republic of Croatia, the Interim agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part and the Interim agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part;; (b) point (i) is replaced by the following: (i) delivery period  means the period defined in Article 4 of the ACP Protocol and Article 4 of the Agreement with India. However, in respect of the delivery period beginning on 1 July 2009, delivery period  means the period between 1 July 2009 and 30 September 2009, the date on which the ACP Protocol and the Agreement with India cease to bind the Community;; (c) the following point is added: (p) Additional EPA sugar  means sugar falling within CN code 1701 originating in regions and states which are listed in Annex I to Regulation (EC) No 1528/2007. 3. In Article 4(5), the following subparagraphs are added: For the delivery period beginning on 1 July 2009, the first period for submission of applications for import licences shall start on the Monday following the entry into force of the Regulation determining the delivery obligations for this period. For ACP/India sugar, the last day for the submission of applications for import licences shall be 18 September 2009. 4. In the third subparagraph of Article 5(3), the following sentence is added: However, this subparagraph shall not apply for the delivery period 2008/2009 and the delivery period beginning on 1 July 2009. 5. In Article 6(4), the second phrase is replaced by the following: Obligations to import, to refine or to process industrial import sugar are not transferable. 6. In Article 15(3) the following subparagraph is added: However, the first subparagraph shall not apply for the delivery period 2008/2009 and the delivery period beginning on 1 July 2009. 7. Article 16 is amended as follows: (a) paragraph 1 point (c) is replaced by the following: (c) in box 20: the delivery period to which they relate or for the delivery period beginning on 1 July 2009, the mention 1 July 2009 to 30 September 2009  and at least one of the entries listed in part A of Annex III.; (b) paragraph 2 is replaced by the following: 2. Import licence applications shall be accompanied by the original of the export licence issued by the competent authorities of the exporting country in accordance with the model in Annex II for a quantity equal to that in the licence application. This export licence may be replaced by a certified copy, issued by the competent authorities of the exporting country, of the EUR.1 movement certificate based on the model set out in Annex IIa for the countries covered by the ACP Protocol or the proof of origin provided for in Article 18 for India.; (c) the following subparagraph is added in paragraph 3: For the delivery period beginning on 1 July 2009, licences for ACP/India sugar for refining shall be valid until 30 September 2009 or in the case of licences issued from 1 July 2009, until the end of the third month following that in which they were actually issued. 8. In Article 17 paragraphs 1 and 2 are replaced by the following: 1. Upon import, a document shall be presented to the customs authorities bearing: (a) at least one of the entries listed in part A of Annex III; (b) the date of embarkation of the goods and the delivery period concerned; (c) the CN subheading for the product concerned. 2. The document referred to in paragraph 1 containing the description of sugar falling within CN code 1701 99 may be used, where appropriate, for imports of sugar falling within CN code 1701 11. 9. Article 21(2)(a) is replaced by the following: (a) the original of the export licence issued by the competent authorities of the exporting country or of one of the exporting countries in accordance with the model in Annex II for a quantity equal to that in the licence application. This export licence may be replaced by a certified copy, issued by the competent authorities of the exporting country, of the EUR.1 movement certificate based on the model in Annex IIa for the countries covered by the ACP Protocol or the proof of origin provided for in Article 23 for India. 10. The first subparagraph of Article 22(1) is replaced by the following: Upon import, a document shall be presented to the customs authorities bearing: 11. In Article 28(2), the third indent is replaced by the following:  Serbia including Kosovo 180 000 tonnes, 12. In Article 30, paragraph 2 is deleted. 13. The following Articles 30a to 30d are inserted: Article 30a The products imported as industrial import sugar shall be used for the purposes of production of the products referred to in the Annex to Commission Regulation (EC) No 967/2006 (18). Article 30b By way of derogation from Article 5 of Regulation (EC) No 1301/2006, applications for import licences for industrial import sugar may be submitted only by processors within the meaning of Article 2(d) of Regulation (EC) No 967/2006. Article 30c Articles 11, 12 and 13 of Regulation (EC) No 967/2006 shall apply to imports of industrial import sugar. Article 30d 1. A processor shall supply proof, to the satisfaction of the competent authorities of the Member State, that he used the quantities imported as industrial import sugar for the purposes of production of the products referred to in the Annex to Regulation (EC) No 967/2006 and in accordance with the approval referred to in Article 5 of Regulation (EC) No 967/2006. This proof shall consist of the computerised recording in the records during or at the end of the production process of the quantities of the products concerned. 2. If processors have not supplied the proof referred to in paragraph 1 by the end of the seventh month following the month of import they shall pay, for each day of delay, a sum of EUR 5 per tonne of the quantity concerned. 3. If processors have not supplied the proof referred to in paragraph 1 by the end of the ninth month following the month of import, the quantity concerned shall be considered to be over-declared within the meaning of Article 13 of Regulation (EC) No 967/2006. 14. The following Chapter VIIIa is inserted: CHAPTER VIIIa ADDITIONAL EPA SUGAR Article 31a The quantities available under the additional tariff rate quotas opened for products of tariff heading 1701 for the period from 1 October 2008 to 30 September 2009 in accordance with Article 7(2) of Regulation (EC) No 1528/2007 shall be allocated as follows:  Comoros, Madagascar, Mauritius, Seychelles, Zimbabwe 75 000 tonnes,  Burundi, Kenya, Rwanda, Tanzania, Uganda 15 000 tonnes,  Swaziland 30 000 tonnes,  Mozambique 20 000 tonnes,  Antigua and Barbuda, Bahamas, Barbados, Belize, Dominica, Dominican Republic, Grenada, Guyana, Haiti, Jamaica, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago 30 000 tonnes,  Dominican Republic 30 000 tonnes,  Fiji, Papua New Guinea 30 000 tonnes. Article 31b 1. Import licence applications and licences shall contain the following entries: (a) in box 8: the country or countries of origin which must be listed in Annex I to Regulation (EC) No 1528/2007, the word yes  being marked with a cross; (b) in boxes 17 and 18: the quantity in white sugar equivalent weight, which may not exceed the initial quantity provided for in Article 31a; (c) in box 20 at least one of the entries listed in part J of Annex IV to this Regulation. 2. Import licence applications shall be accompanied by the original of the export licence issued by the competent authorities of the exporting country or of one of the exporting countries in accordance with the model in Annex II to this Regulation for a quantity equal to that in the licence application. This export licence may be replaced by a certified copy, issued by the competent authorities of the exporting country, of the proof of origin referred to in Title IV of Annex II to Regulation (EC) No 1528/2007. 15. The Annexes are amended as follows: (a) Annex I is amended in accordance with Annex I to this Regulation; (b) Annex II is amended in accordance with Annex II to this Regulation; (c) Annex IIa is inserted, the text of which is as set out in Annex III to this Regulation; (d) Annex III is amended in accordance with Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 255, 29.9.2007, p. 37. (3) OJ L 255, 29.9.2007, p. 38. (4) OJ L 190, 23.7.1975, p. 36. (5) OJ L 317, 15.12.2000, p. 3. (6) OJ L 178, 1.7.2006, p. 1. (7) OJ L 348, 31.12.2007, p. 1. (8) OJ L 239, 1.9.2006, p. 2. (9) OJ L 240, 23.9.2000, p. 1. (10) OJ L 169, 30.6.2008, p. 10. (11) OJ L 152, 24.6.2000, p. 1. (12) OJ L 122, 8.5.2008, p. 7. (13) OJ L 176, 30.6.2006, p. 22. (14) OJ L 238, 1.9.2006, p. 13. (15) OJ L 348, 31.12.2007, p. 1. (16) OJ L 239, 1.9.2006, p. 2. (17) OJ L 169, 30.6.2008, p. 10.; (18) OJ L 176, 30.6.2006, p. 22. ANNEX I Annex I to Regulation (EC) No 950/2006 is amended as follows: 1. the table relating to Balkans sugar is replaced by the following: Order numbers for Balkans sugar Third country Order number Albania 09.4324 Bosnia and Herzegovina 09.4325 Serbia and Kosovo 09.4326 Former Yugoslav Republic of Macedonia 09.4327 Croatia 09.4328 2. the following table is added: Order numbers for additional EPA sugar Third country Order number Comoros, Madagascar, Mauritius, Seychelles, Zimbabwe 09.4431 Burundi, Kenya, Rwanda, Tanzania, Uganda 09.4432 Swaziland 09.4433 Mozambique 09.4434 Antigua and Barbuda, Bahamas, Barbados, Belize, Dominica, Dominican Republic, Grenada, Guyana, Haiti, Jamaica, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago 09.4435 Dominican Republic 09.4436 Fiji, Papua New Guinea 09.4437 ANNEX II ANNEX II Model export licence referred to in Articles 16(2), 21(2)(a), 29(2) and 31b(2) ANNEX III ANNEX IIa Model for the EUR.1 movement certificate referred to in Articles 16(2) and 21(2)(a) ANNEX IV In Annex III to Regulation (EC) No 950/2006, the following part is added: J. Entries referred to in Article 31b(1)(c):  : in Bulgarian : Ã ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ Ã ½Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   950/2006, Ã ´Ã ¾Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã ·Ã °Ã Ã °Ã Ã ¿Ã ¾ Ã ¡ÃÃ . Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ [Ã ¿Ã ¾ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã ½Ã ¾Ã ¼Ã µÃ Ã Ã µ Ã ²Ã ¿Ã ¸Ã Ã ²Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I]  : in Spanish : AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar adicional AAE. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  : in Czech : Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, dodateÃ nÃ ½ cukr podle dohody o hospodÃ ¡Ã skÃ ©m partnerstvÃ ­. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  : in Danish : Anvendelse af forordning (EF) nr. 950/2006, supplerende ÃPA-sukker. LÃ ¸benummer [lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I]  : in German : Anwendung der Verordnung (EG) Nr. 950/2006, zusÃ ¤tzlicher WPA-Zucker. Laufende Nummer [laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen]  : in Estonian : Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, majanduspartnerluslepingute alusel tarnitav lisasuhkur. JÃ ¤rjekorranumber [lisatakse vastavalt I lisale]  : in Greek : Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006, ÃÃ Ã Ã Ã ¸Ã µÃ Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã £Ã Ã Ã £: Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  [Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã]  : in English : Application of Regulation (EC) No 950/2006, additional EPA sugar. Order No [order number to be inserted in accordance with Annex I],  : in French : Application du rÃ ¨glement (CE) no 950/2006, sucre APE supplÃ ©mentaire. NumÃ ©ro dordre [numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã lannexe I]  : in Italian : Applicazione del regolamento (CE) n. 950/2006, zucchero APE supplementare. Numero dordine (inserire in base allallegato I)  : in Latvian : Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, papildu EPA cukurs. SÃ rijas Nr. (sÃ rijas numurs ir jÃ ievieto saskaÃ Ã  ar I pielikumu)  : in Lithuanian : Taikomas Reglamentas (EB) Nr. 950/2006, papildomas EPS cukrus. EilÃ s numeris [eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ ]  : in Hungarian : A 950/2006/EK rendelet alkalmazÃ ¡sa, kiegÃ ©szÃ ­tÃ  GPA-cukor. TÃ ©telszÃ ¡m [a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni]  : in Maltese : Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor addizzjonali tal-EPA. Nru ta' l-Ordni [numru ta' l-ordni li jrid jiddaÃ §Ã §al skond l-Anness I]  : in Dutch : Aanvraag in het kader van Verordening (EG) nr. 950/2006, aanvullende EPO-suiker. Volgnr. [in te vullen overeenkomstig bijlage I]  : in Polish : Zastosowanie rozporzÃ dzenia (WE) nr 950/2006, dodatkowy cukier z umÃ ³w o partnerstwie gospodarczym. Numer porzÃ dkowy [numer porzÃ dkowy zostanie wpisany zgodnie z zaÃ Ã cznikiem I]  : in Portuguese : AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar APE suplementar. NÃ ºmero de ordem [nÃ ºmero de ordem a inserir de acordo com o anexo I]  : in Romanian : Aplicarea Regulamentului (CE) nr. 950/2006, zahÃ r APE suplimentar. Nr. de ordine [se introduce numÃ rul de ordine Ã ®n conformitate cu anexa I]  : in Slovak : UplatÃ ovanie nariadenia (ES) Ã . 950/2006, dodatoÃ nÃ ½ cukor podÃ ¾a DHP. PoradovÃ © Ã . [poradovÃ © Ã Ã ­slo sa vkladÃ ¡ podÃ ¾a prÃ ­lohy I]  : in Slovene : Uporaba Uredbe (ES) Ã ¡t. 950/2006, dodatni sladkor v okviru sporazuma o gospodarskem partnerstvu. Zaporedna Ã ¡tevilka: [vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I]  : in Finnish : Asetuksen (EY) N:o 950/2006 soveltaminen, talouskumppanuussopimuksen mukainen lisÃ ¤sokeri. JÃ ¤rjestysnumero [lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti]  : in Swedish : TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, tillÃ ¤ggssocker enligt ekonomiskt partnerskapsavtal (EPA). LÃ ¶pnummer [lÃ ¶pnummer ska infÃ ¶ras i enlighet med bilaga I].